CONCURRING- OPINION1 OP
Mr. JUSTICE WOLP.
,1 am in accord with the main aspects of the foregoing •opinion as well as its reasoning. It merely seemed to me that the question of the failure of proof or variance was sufficiently covered by sections 136, 137 and 138 of the Code of Civil Procedure, as follows: ■
“Sec. 136. — No variance between the allegation in a pleading and the proof is to be deemed material, unless it has actually misled *228tbe adverse party to his prejudice in maintaining his action or defense upon the merits. Whenever it appears that the party has been so-misled, the court may order the pleading to be amended, upon such terms as may be just.
“Sec. 137. — WTien the variance is not material, as provided in the last section, the court may direct the fact to be found according to the evidence, or may order an immediate amendment, without costs.
“Sec. 138. — Where, however, the allegation of the claim or defense, to which the proof is directed, is unproved, not in some particular or particulars only, but in its general scope and meaning, it is not to be deemed a case of variance, within the last two sections, but a failure of proof.”
Hence it was unnecessary either to cite or rely on the general jurisprudence of states other than California, as illustrated by the- note to Ellinghouse v. Ajax Live Stock Co., L. R. A. 1916 D, 843, transcribed in the majority opinion. The doctrine cited may or may not be more extensive than the Code provisions, but my concurrence is based on the sufficiency of the code provisions to cover the question before us.